IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ZACHARY LAMBERT,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4366

STATE OF FLORIDA,

     Respondent.
_________________________/

Opinion filed August 4, 2016.

Petition for Writ of Certiorari – original jurisdiction.

Michael Ufferman, of Michael Ufferman Law Firm, P.A., Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, Criminal
Appeals, Michael McDermott, Assistant Attorney General, Tallahassee, for
Respondent.




PER CURIAM.

      Petitioner’s Petition for Writ of Certiorari is denied on the merits.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.